Citation Nr: 0116518	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In May 2000 the veteran failed to report for scheduled VA 
examinations.

2.  Neither the veteran, nor his accredited representative, 
has shown good cause for his failure to report for his 
scheduled May 2000 VA examinations which sought to determine 
the current nature and extent of his nonservice-connected 
disabilities.


CONCLUSION OF LAW

The veteran's claim for entitlement to nonservice-connected 
disability pension is denied as a matter of law.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the September 2000 statement of 
the case adequately notified the veteran of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, based upon a comprehensive 
review of the evidence of record, the Board finds VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim and has made 
reasonable efforts to obtain all records identified and 
authorized by the claimant.  Therefore, the Board finds that 
VA has met the notice and duty to assist provisions contained 
in the new law.  In light of the notice and development 
action provided in this case, the Board also finds it would 
not be prejudicial to the veteran to issue a decision at this 
time.  But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

A veteran who served in the active military service for 90 
days or more during a period of war, who is permanently and 
totally disabled from non-service connected disability not 
the result of the veteran's own willful misconduct, is 
entitled to pension payable at the rate established by law.  
38 U.S.C.A. § 1521 (West 1991).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original nonservice-connected disability pension claim shall 
be denied without review of the evidence of record.  See 
38 C.F.R. § 3.655 (2000).  

In this case, the record reflects the veteran filed his 
original claim seeking entitlement to nonservice-connected 
pension benefits in February 2000.  Subsequently, he failed 
to report for scheduled VA examinations in May 2000.  The 
veteran was notified of the consequences of failure to report 
for VA examinations or provide good cause for a failure to 
report in a September 2000 statement of the case.  Although 
the veteran's representative claims that the medical evidence 
shows the veteran is hesitant to accept the fact that he has 
a psychiatric disability, the Board finds this report does 
not demonstrate good cause for failure to report for VA 
examination.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  However, the Court has 
also held that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2000).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran was properly notified and failed 
to report to the scheduled VA examinations without good 
cause.  See 38 C.F.R. § 3.655.  Therefore, his claim for 
entitlement to nonservice-connected disability pension must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals




